Citation Nr: 1206798	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  05-22 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected residuals of fracture of the left pelvis.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of fracture of the left pelvis.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to February 1960.  

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's previously denied claim for service connection for a low back disorder, to include as secondary to the service-connected residuals of a fracture of the left pelvis, and continued a 10 percent rating for residuals of a fracture of the left pelvis.  In September 2007, the Board reopened the service connection claim for a low back disorder, and Remanded that claim for consideration on the merits, as well as Remanding the claim for increased rating for residuals of a fracture of the left pelvis.

In a March 2010 statement, the Veteran revoked a power of attorney which appointed Disabled American Veterans as his representative.  He indicated that he wished to have Willford Law Firm represent him.  In a June 2010 letter, the Board acknowledged the Veteran's desire to appoint a new representative but indicated that there is no power of attorney from him designating Willford Law Firm to represent him.  More than 18 months have elapsed since the Board advised the Veteran to submit a VA Form 21-22a to appoint the named attorney, or to appoint another Veterans Service Organization, or to indicate that he wished to represent himself.  There is no indication that the Veteran responded.  As such, the Board considers the Veteran's lack of response as an indication that he wishes to represent himself in this matter.  

In September 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011).  The requested opinion, dated in October 2011, is associated with the Veteran's VA claims folder.  The opinion was provided to the Veteran in November 2011.  The Veteran was advised that he could respond to the opinion, and that the response should be submitted within 60 days.  The Veteran has not responded, and the time afforded to the Veteran for response has expired.  Appellate review may proceed.  


FINDINGS OF FACT

1.  A low back and/or neck disorder was not demonstrated during the Veteran's service or within one year after the Veteran's discharge, and the medical evidence demonstrates that the Veteran's current back and neck disorders were not incurred in service or as a result of service-connected disability, and are not increased in severity as a result of a service-connected disability.  

2.  No residuals of a non-displaced left pubic ramus fracture which the Veteran incurred in service are identified by VA examinations, and the medical evidence demonstrates that the Veteran's complaints of posterior pelvic pain are attributable to referred pain due to spinal stenosis, and, to the extent that there are any complaints of pain referable to the pubic bone fractured in service, the subjective complaints of pain do not meet or more nearly approximate the criteria for moderate hip disability.   


CONCLUSIONS OF LAW

1.  Current low back and/or neck disorders were not incurred or aggravated during the Veteran's active service, spinal arthritis may not be presumed to have been so incurred, and low back and/or neck disorders are not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

2.  The criteria for a disability rating in excess of 10 percent for residuals of fracture of left pelvis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5255 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

A recent decision by the United States Court of Appeals for the Federal Circuit has addressed the notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board notes that VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in May 2004 and October 2007.  Collectively, these letters informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of all VCAA notice, the claims were readjudicated by way of a supplemental statement of the case in November 2009. 
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical evidence, private medical evidence, and the Veteran's contentions.  The Veteran been medically evaluated in conjunction with his claims.  Following return of the appeal to the Board, Veterans Health Administration (VHA) opinion was obtained.  That opinion was provided to the Veteran in November 2011.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection 

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."   Barr v. Nicholson, 21 Vet. App. 303, 307   (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Disability that is chronically worsened by service-connected disability shall be service connected. See Allen v. Brown, 7 Vet. App. 439 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Analysis

The Veteran seeks service connection for a back disability.  He maintains that he has a current back disability that is related to his period of service, or to his service-connected residuals of fracture of the left pelvis.

Service treatment records show that in August 1957, the Veteran was struck by an automobile and thrown 45 feet.  The Veteran sustained a fracture of the inferior ramus of the left pubic bone of the pelvis.  The Board notes that the pelvis is defined a cup-shaped ring of bone at the lower end of the trunk.  The ring of bone in joined at the symphysis pubis at the anterior portion of the ring.  At the sides of the ring, laterally, are the two hip bones, and at the posterior of the body, the pelvis is joined, at the right ileum and left ileum, to the sacrum and coccyx.  The left pubic bone, inferior ramus, connects the pubic bone to the ishium around the framework of the groin (obturator foramen).  Dorland's Illustrated Medical Dictionary 1338, 1512, 700, 771 (31st ed. 2007).  

After non-surgical treatment, the Veteran returned to full duty one month later.  Several months after the Veteran's motor vehicle accident and pelvis fracture, the Veteran reported difficulty staying awake.  He was evaluated for narcolepsy.  He was discharged from service following hospital treatment and observation for complaints related to inability to stay awake.  No complaints of pubic pain, pelvic pain, hip pain, groin pain, or back pain were noted or treated in service.  

The Veteran apparently worked as an automobile refinisher and in automotive body repair.  In 1980, he sought treatment for headaches, which he reported dated to 1957, and for pain, numbness, and tingling in the left upper extremity, of indefinite duration, described as possibly 4 to 8 months.  

VA hospital records in 1980 and 1982 disclose cervical and lumbar spine abnormalities.  These records disclose no specific trauma or treatment of cervical or lumbar pain following service; the Veteran reported no post-service hospitalization except for hernia repair in about 1966.  

The Veteran reported outpatient treatment at various VA facilities in the period from 1960 to 1980.  The identified facilities were asked to locate VA treatment records for this period, but all attempts to locate records were unsuccessful.  Thus, further attempts to secure the identified records would be futile.

In November 1982, the Veteran underwent a VA examination in conjunction with his original service connection claim for residuals of his pelvic fracture.  X-rays of lumbar spine and cervical spine, and pelvis showed degenerative changes.  After examination, the examiner diagnosed the Veteran with intermittent episodes of paraesthesias of the left upper extremity, etiology unclear; no motor deficits, and non-significant demonstrable residuals of history of fractured pelvis.  

In 1996, the Veteran sought service connection for his "condition," and a claim for service connection for degenerative disc disease with spinal canal stenosis was denied.  The RO did not specify whether the denial related to the cervical spine, lumbar spine, or both.  

Magnetic resonance imaging (MRI) findings shown in December 1996 were consistent with some spinal canal stenosis secondary to facet hypertrophy, ligamentum flavum hypertrophy and left paracentral disc herniation at L4-L5 and L5-S1, narrowing of the lateral areas at these levels and encroachment of the proximal neural foramina.  

In January 1997, the Veteran underwent a VA examination in conjunction with his increased rating claim for residuals of fracture of the left pelvis.   The examination report shows an impression of status-post trauma in 1957, and degenerative disc disease with spinal canal stenosis.

VA notes dated in March 1998 show that the Veteran underwent physical therapy for his sacroiliac joint and facet joint disorder.  In January 1999, the Veteran underwent a VA examination of the spine, at which time he primarily complained of cervical pain and pelvic fracture.  He presented in a wheelchair.  The examiner noted the Veteran's history of having had an automobile accident in 1957.  The examiner stated that the Veteran had degenerative joint disease of the lumbar and cervical spine.  It was also noted that he was status-post pelvic fracture and status-post rotator cuff injury with adhesive capsulitis.  X-rays of the lumbar spine showed evidence of moderately advanced degenerative changes involving the lumbar spine especially from L2-S1 with significant narrowing of the interspace noted especially between L3-4, L4-5, and L5-S1.  

VA treatment records disclose that the Veteran underwent lumbar laminectomy in 1999.  

In 2004, the Veteran sought service connection for degenerative disc disease secondary to his fracture of the left pelvis.  

According to a May 2004 VA examination report, an impression of recurrent spinal stenosis was continued.  The examiner opined that it is unlikely that the pelvic fracture has anything to do with his spinal stenosis.  The examiner stated that the Veteran's spinal stenosis began at age 55, and stated that this was a very common situation, "particularly in someone who has worked so hard with his body" as the Veteran had.  The examiner concluded that the Veteran had symptomatic spinal stenosis, which was not service connected.  In a July 2004 VA addendum, the examiner indicated that ranges of motion were not previously given for the pelvis since pelvis joints do not have a range of motion.

In a May 2005 letter, L.E.B., D.C., the Veteran's private chiropractor, discussed an automobile accident the Veteran had in service.  Dr. B. stated that the Veteran "sustained a fractured hip, abrasions, and lacerations.  The Board notes that the diagnoses assigned in service included a fracture of the inferior ramus of the left pubic bone, but no diagnosis of a fractured hip was assigned.  

Dr. B. opined that the Veteran sustained injuries to his spine and disc injury as a result of this accident, even though the Veteran "may not have experienced symptoms at that time."  Dr. B. further opined that the accident that the Veteran had in 1957 "is the probable cause of the degenerative changes and spinal problems" the Veteran had experienced in his life to the current time.   Dr. L.E.B. stated that although the Veteran may not have experienced symptoms at the time of the accident, his injury was traumatic enough to have precipitated his current condition and degenerative changes in his spine.

The record contains copies of a medical treatise which describe the types of conditions which cause low back pain.

In September 2009, the Veteran underwent another VA examination of the spine (and hips).  The examiner noted the complaints of sacroiliac dysfunction, complaints regarding the coccyx, and antalgic gait with use of a wheelchair at times.  The examiner concluded that the Veteran's low back pain was not due to his in-service injury because a 1996 computed tomography (CT) examination disclosed a fresh herniation of L4 on old generalized degenerative disc disease, lumbar spine.  The examiner indicated that the Veteran's pelvic fracture during service was so minimal that he was released to full duty in less than a month.  The examiner stated that the Veteran's complaint of hip pain is actually buttocks pain referred from his spine.  It was also noted that the Veteran's hip x-rays are normal with the exception of normal aging changes.  Radiologic examination of the pelvis disclosed no bony fractures, intact sacroiliac joints, and a small bony island in the left femoral head.  The examiner concluded that the pelvic fracture healed with no residuals.  The examiner opined that the Veteran did not incur a current back disorder in service or as a result of a service-connected disability, and the opinion states, in essence, that service-connected disability did not permanently aggravate a current back disorder, since the examiner provided a specific opinion that the pelvic fracture healed without residuals.

In September 2011, the Board referred the Veteran's case for a medical expert opinion to assist the Board in completing its appellate review.  The expert was asked to opine whether the Veteran has a current spine disorder that had its onset during service, or was a result of an injury incurred during service, or which has been continuous and chronic since service.  

In October 2011, the Board received the medical expert opinion.  The medical expert reviewed the entire claim folder and opined that it is certainly less likely as not that the Veteran's spinal condition is in any way associated with the military service or the injury to the non-displaced pubic ramus fracture he sustained in 1957.  The medical expert observed that the Veteran was in the service until 1960 with no further complaints regarding the pelvis, neck, or any of the current spinal conditions.  

The medical expert stated that there is no evidence of a chronic, ongoing condition associated with the military service; it was noted that the first documented complained regarding the low back was dated 20 years after service discharge.  The examiner opined that the lumbar spine disability is more likely than not age and job- related.  It was noted that the Veteran had a non-displaced pubic ramus fracture which healed without any residuals.  The medical expert noted that the Veteran was noted to have spondylosis of the cervical spine without any real complaints related to his neck.  He has had no documented evaluation or treatment related to the neck condition.  The medical expert noted that the Veteran's cervical spine condition is age and job-related.  

Based on the foregoing, the Board finds that service connection for a back disability is not warranted.  The medical evidence shows that the Veteran is currently diagnosed with degenerative changes in his low back and neck.  As noted, his service treatment records show that he fractured his anterior left pelvis (pubic bone) during service in 1957.  However, his records are silent for any back complaints, treatment, and/or diagnoses.  The 2011 medical expert noted that in January 1959, the Veteran had a routine history and physical and was deemed physically qualified for all duties.  The examiner noted the Veteran's occupational history of heavy manual labor, in auto body repair.  

Back abnormalities are not shown in the record until 1980, which the medical expert stressed was 20 years after the Veteran's discharge from service.  As to the etiology of the Veteran's back disability, the Board acknowledges that the record contains conflicting opinions.  VA examiners in 2004 and 2009 opined that it was less than likely that the Veteran had a current back disorder which was related to service or to his service-connected fracture of the left pelvis.  On the other hand, Dr. L.E.B. in May 2005 opined that the current back disorders are related to his injury during service.  To resolve this question of etiology, the Board referred the Veteran's claim for an expert medical opinion in 2011.  

In this regard, the medical expert who rendered an October 2011 opinion concluded that the Veteran's current low back and neck disorders were not related to his period of service or to his residuals of fracture of the left pelvis.  Rather, the medical expert indicated that the Veteran's current low back and neck disorders are more likely than not related to the natural aging process and to his post-service job duties.  The medical expert also opined that there is no evidence of chronic continuing back symptoms since service.  

The Board finds the October 2011 medical expert opinion to be highly probative in that it is factually accurate, fully articulated, and contains sound reasoning.  The Board notes that the October 2011 medical expert reviewed the entire claims file, to include the previous etiology opinions of record, and included a detailed synopsis of the Veteran's medical history; thus the October 2011 opinion is considered more informed than the opinion provided by Dr. L.E.B., as there is no indication that he had the benefit of reviewing the Veteran's claims folder, and Dr. L.E.B. did not provide discussion of his opinion in the context of the objective findings of record, including the radiologic examination findings of record.  The medical opinions which are unfavorable to the Veteran, including the October 2011 medical expert opinion, considered together with the consistent VA opinions provided by the examiners in 2004 and 2009, collectively outweigh Dr. L.E.B.'s favorable opinion.

The Board recognizes that the Veteran is competent to report his back symptomatology (see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)); however, he is not competent to provide opinions as to medical causation.  The nature and etiology of the Veteran's back disability is not readily apparent to a lay person and there is no evidence that he has the medical expertise to make this determination.  He is not shown to be competent to identify, diagnose and/or determine the etiology of a back disorder.  In particular, the Board notes that the Veteran is not competent to state that pain in the lumbar, sacral, or coccygeal area of the posterior portion of the body is etiologically related to or is a manifestation of residuals of a fracture of the left pubic bone of the anterior portion of the pelvis.  

The Board acknowledges that the Veteran has indicated that his back pain has been chronic and continuous since service, and that he had stated that lumbar, sacral, and coccygeal complaints have been chronic since service.  The Board finds that the Veteran's contentions in this regard are not credible.  In particular, the Veteran did not seek evaluation of back pain until 20 years had elapsed after his service discharge, at a time when the Veteran had performed 20 years of manual labor in the auto body repair business after his service.  During VA hospitalization in 1980, and again on VA examination in 1982, the Veteran complained of left upper extremity paresthesia, but did not report chronic back pain or pelvic or groin pain.  

The Board finds that the clinical records dated in 1980 and 1982 are more likely to present an accurate picture of the Veteran's complaints proximate to service than the Veteran's reports in support of the current claim, since more than 40 years has now elapsed since the Veteran's discharge.  The passage of time alone could be expected to lead to inaccuracies in the Veteran's reports of chronicity of pain.  With regard to the report of continuity of back symptomatology since service, the Board emphasizes that the Veteran's back disability is not shown until decades after active service.  The negative clinical evidence of a chronic back disability for many years is more probative than any remote lay assertions as to continuing symptoms.   

As to the Veteran's competence to report the causes of his current back pain, even medical experts rely on diagnostic tools such as x-rays and MRI's to identify back pathology.  Moreover, the Veteran's lay opinion is less probative than the expert medical evidence of record.  Thus, in this case, the Board finds that the competent medical evidence of record outweighs the Veteran's lay reports of etiology.

For the reasons discussed above, the Board concludes that the Veteran's current low back and neck disorders were not incurred in service.  There is no allegation that the disorders pre-existed the Veteran's service and were aggravated by service.  Since the Veteran's back and neck disorders were first shown 20 years after service, arthritis of the spine may not be presumed to have been incurred in service.  

The Veteran has not alleged that his current cervical or lumbar disorders are aggravated by the residuals of the fracture of the left pubic bone.  Moreover, the medical opinion rendered by the Veteran's private providers, Dr. L.E.B., does not include an opinion or allegation that the Veteran's current back disorders might be aggravated by a service-connected disability.  Nevertheless, the Board must consider this theory of entitlement to service connection.  

However, the weight of the evidence establishes that the Veteran does not manifest an objective residual of his service-connected pelvic fracture, and establishes that no residual of the pelvic fracture was present after the Veteran returned to full duty during service, and that no residual of the pelvic fracture is currently present post-service.  The evidence further establishes that pain the Veteran believes is due to the pelvic fracture is, in fact, referred pain that is not attributable to the pelvic fracture.  Thus, the evidence demonstrates that there is no residual of the pelvic fracture that accelerated onset of or has permanently increased the severity of a back disorder.  Thus, the medical evidence demonstrates that service connection in this case on the basis of aggravation is not applicable.  

The weight of the evidence establishes that the Veteran's current disorders of the back are not related in any way to the Veteran's service-connected residuals of left pelvis fracture.  The benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert, supra. 


III.  Claim for a Higher Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
In this case, the Veteran's residuals of fracture of the left pelvis are rated as 10 percent disabling under Diagnostic Code 5299-5255.  38 C.F.R. § 4.71a (2011).  His disability is evaluated by analogy under Diagnostic Code 5255 for impairment of the femur.  See 38 C.F.R. §§ 4.20, 4.27.  

Under Diagnostic Code 5255, malunion of the femur with slight knee or hip disability warrants a 10 percent rating, malunion of the femur with moderate knee or hip disability warrants a 20 percent rating, and malunion of the femur with marked knee or hip disability warrants a 30 percent rating.  A 60 percent rating is warranted for fracture of the surgical neck of the femur with false joint, or for a fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of a brace.  A maximum 80 percent rating is warranted for fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).

The words "slight," "moderate," and "marked" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Those additional potentially applicable diagnostic codes include Diagnostic Code 5251, for limitation of extension of the thigh, under which a single 10 percent rating is assignable for extension limited to 5 degrees.

Under Diagnostic Code 5252, for limitation of flexion of the thigh, a 10 percent rating is warranted where flexion is limited to 45 degrees; a 20 percent rating where limited to 30 degrees; a 30 percent rating where limited to 20 degrees; and a maximum assignable 40 percent rating, where limited to 10 degrees.

Diagnostic Code 5253 provides for a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees. A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 

Normal range of motion for the hips consists of flexion to 125 degrees, extension to 0 degrees, and abduction to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  As noted in the examination reports obtained for purposes of this claim, the pelvic bones do not move, and no range of motion for any pelvic bone is provided in VA regulations.

In this case, the Veteran filed his increased rating claim in April 2004.  According to a May 2004 examination report, the Veteran's lumbar spine was examined.  The Veteran reported pain in the waist line down to the posterior thigh and left buttock.  The examination report does not show any findings associated with the left pelvis fracture.  The Veteran contended, in a statement received in June 2006, that the VA examination was not complete, as it was too brief, and did not include examination of range of motion.  Additional information was requested.  In a July 2004 addendum, the examiner indicated that the pelvic joints do not have a range of motion.  

On September 2009 VA "bones" examination, there was no evidence of leg shortening, bone abnormality, active infection, abnormal weight bearing in the feet, genu recurvatum, constitutional signs of bone disease, malunion of the os calcis or astragalus, inflammatory arthritis, or ankylosis.  There was evidence of poor gait propulsion.  The Veteran was able to cross his legs.  X-rays of the hips showed minimal degenerative changes.  Active motion of the hips against gravity was from 20 to 115 degrees; abduction was to 45 degrees; adduction was to 25 degrees; internal rotation was to 40 degrees; and external rotation was to 60 degrees.  There was no evidence of pain or limitation of motion upon repetitive use.  The examiner indicated that there are no residuals of the left pelvis fracture.  It was noted that the Veteran's pelvis fracture had healed with no residuals and that the mild degenerative changes in the hips were appropriate to the Veteran's age.  

VA outpatient treatment records dated from the 1990s through 2009 are associated with the claims file.  These records demonstrate that the Veteran did not seek VA treatment for any complaints which a provider attributed to the residuals of the pelvic fracture during the pendency of the claim on appeal.

Having reviewed the record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's residuals of left pelvis fracture.  Review of the medical evidence shows that the primary complaint the Veteran attributes to his left pelvic fracture, apart from his back pain, is subjective pain from the waistline to the back of the thighs.  The medical evidence establishes that the examiner who conducted the 2009 VA examination concluded that the Veteran's subjective "hip" pain was referred pain related to the spinal stenosis.  The examiner described the in-service injury as a cracked pelvis, which fully healed after one month without residuals.  The evidence does not show any treatment related to the fracture of the left pelvis and the 2009 VA examiner indicated that there are no fracture residuals.  As indicated, to warrant a higher rating of 20 percent under Diagnostic Code 5255, malunion of the femur with moderate hip or knee disability must be met.  Significantly, there is simply no evidence of malunion of the femur with a moderate hip disability therefore a higher rating under Diagnostic Code 5255 is not warranted.  

There is x-ray evidence of mild degenerative changes in the hips, however, as noted, the 2009 examiner indicated such changes are the result of normal aging, as opposed to residuals of the left pelvis fracture.  The Board further notes that even if the diagnostic codes predicated upon limitation of hip motion, namely Diagnostic Codes 5251 through 5253, were considered, a higher rating would still not be warranted.  In this regard, range of hip motion studies have consistently shown at or near normal results, and nowhere near what would qualify for even the current 10 percent rating on this basis.  For instance, on September 2009 VA examination, hip flexion was to 115 degrees and abduction was normal.  The Board further notes that there is no evidence of hip ankylosis, pain on range of motion testing, or any additional limitation of motion upon repetitive use.  There is no diagnostic code available that would allow for a higher rating in this case.  

The Veteran's statements as to the severity of his left pelvis fracture symptoms have been considered.  The 10 percent evaluation assigned for residuals of a left pelvic fracture is assigned with resolution of doubt as to the cause of subjective complaints of hip pain in the Veteran's favor.  However, there is no objective evidence of any residuals of the left pelvic fracture other than the complaints of pain.  In particular, the Board notes that the private medical statement of Dr. L.E.B. submitted in 2005 did not identify an current symptom or residual of a left pelvic fracture other than the opinion that the Veteran sustained injuries in serviced that were not diagnosed at the time of the initial treatment.  

The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals, who have stated that there are no current residuals of the left pelvic fracture, that to the Veteran's contention that all current disability is related to the residuals of that fracture.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In conclusion, the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's service-connected residuals of left pelvis fracture.  38 C.F.R. §§ 4.3, 4.7.  Based upon the guidance of the Court in Hart, 21 Vet. App. at 510, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Board finds that the Veteran's symptoms related to his pelvis fracture have remained constant throughout the course of the period on appeal, and, therefore, a staged rating is not warranted. 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the service-connected residuals of fracture of the left pelvis.  Such disability is primarily productive of pain, which is contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to service connection for low back andor neck disorders is denied.

Entitlement to a rating in excess of 10 percent for residuals of fracture of the left pelvis is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


